Citation Nr: 1243139	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation, to include on an extraschedular basis, for post-operative status, irridectomy, left eye, for removal of metallic foreign body with early changes consistent with traumatic cataract (left eye disability), rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to July 1972 and from September 1990 to May 1991, to include service in Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO) that denied a compensable disability evaluation for a left eye disability.  

In an August 2008 decision, the Board also denied the claim.  The Veteran appealed this determination to the Court of Appeals for Veterans Claims (Court); and a March 2009 Order of the Court granted the Secretary's Unilateral Motion for Remand, vacated the Board's decision and returned the decision to the Board.  On remand, the Board was directed to consider and apply 38 C.F.R. § 3.321 (2011), as provided in Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board remanded this matter in September 2009, in February 2011, and in November 2011 for additional development.  

On his November 2006 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO; however, in a January 2007 statement, this request was properly withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that, although provided a VA November 2011 examination, the Veteran has submitted an October 2012 statement that his left eye disability has worsened since this examination.  As such VA is required to afford him contemporaneous VA examination, to assess the current nature, extent and severity of the left eye disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his left eye disability claim.  

In addition, the record suggests the Veteran likely receives regular treatment for his left eye condition.  Importantly, there are currently no relevant VA treatment records associated with the claims folder or the Virtual VA system; however, in an October 2012 statement, the Veteran reports obtaining VA treatment at the VA Medical Center (VAMC) in Greensville, South Carolina.  Further, the evidence suggests the Veteran may continue to receive relevant private treatment, but the record does not reflect sufficient attempts to obtain any such records, dated since September 2009.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  For this reason as well, the Board has no discretion and must remand the appeal to attempt to obtain any outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the Veteran that he may submit (I) lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his left eye symptomatology; (II) evidence of lost or diminished employment opportunities caused by his left eye disability; (III) evidence of reduced wages and/or hours; and any other evidence regarding the impact his left eye disability has on his employment; and (IV) evidence of hospitalization to treat his left eye disability.  He should be provided an appropriate amount of time to submit this evidence.

2.  The RO should request the Veteran to identify all sources of private treatment or evaluation for his left eye disability, since September 2009, to include private physicians P. Smith, M.D. and S. Turner, M.D., and the private Eye Associates of Carolina and Greenwood Eye Clinic facilities.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file. 

3.  The RO must obtain all outstanding VA hospitalization and treatment records related to any left eye condition, including at the VAMC located in Greenville, South Carolina.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

4.  After the aforementioned development has been completed, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left eye condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.

Then, the examiner shall perform and report relevant examination findings.  Based on the examination results and record review, the examiner should provide an assessment of the current severity of the left eye disability.  The examiner is also asked to discuss the functional impairment caused by the left eye disability, taking into consideration the Veteran's own assertions regarding the impact of the disability on his employment, to include the Veteran's ability to operate a motor vehicle.

5.  Then, readjudicate the increased rating claim, including consideration of an extraschedular disability evaluation.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

